Citation Nr: 0208404	
Decision Date: 07/25/02    Archive Date: 07/29/02

DOCKET NO.  96-51 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date earlier than September 6, 
1995, for an award of dependency and indemnity compensation 
(DIC). 


REPRESENTATION

Appellant represented by:	National Veterans Legal 
Services Program, Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to February 
1968, to include a tour of duty in Vietnam.  

This claim is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1996 rating decision of the 
Department of Veterans Affairs (VA) regional office (RO) in 
Detroit, Michigan.  A hearing was held before the undersigned 
Board member in September 1997.  

The Board issued a decision in this claim in April 1998.  The 
appellant appealed this decision to United States Court of 
Appeals for Veterans Claims (Court), which in September 1998 
issued an order vacating the April 1998 decision and 
remanding the matter to the Board for further consideration.  
The Board remanded the matter to the RO in May 1999 for 
further action consistent with the September 1998 Court 
order, and then again in July 2000 when it was felt that the 
provisions of the September 1998 Court order had not been 
fully addressed by the RO.  The RO has now completed the 
requested development, and the claim has been returned to the 
Board for additional appellate review.  






FINDINGS OF FACT

1.  The appellant's initial claim for entitlement to service 
connection for the cause of the veteran's death due to 
exposure to Agent Orange was denied in a September 6, 1985, 
Board decision.  

2.  Liberalizing legislation that provided a basis for a 
grant of service connection for the cause of the veteran's 
death became effective on February 6, 1991.  

3.  The appellant first submitted a request to reopen her 
claim for entitlement to service connection for the cause of 
the veteran's death on September 6, 1996.  

4.  The VA did not have a duty to notify the appellant of the 
February 6, 1991, legislation.  

5.  The September 6, 1985 Board decision is not invalidated 
by Nehmer v. United States Veterans Administration, 712 
F.Supp. 1404 (N.D.Cal.1989) or subsequent related decisions 
or orders.


CONCLUSION OF LAW

The criteria for an effective date earlier than September 6, 
1995, for an award of dependency and indemnity compensation 
have not been met.  38 U.S.C.A. § 5110(g) (West 1991 & Supp. 
2001); 38 C.F.R. § 3.114(a) (2001).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant, the widow of the veteran, contends that she is 
entitled to an effective date prior to September 6, 1995, for 
an award of DIC benefits based upon the veteran's death due 
to Agent Orange herbicide exposure.  She argues that the VA 
had a duty to notify her of the change in the laws and 
regulations recognizing a relationship between the disease 
that led to the death of the veteran and Agent Orange, which 
provided the basis for the initial award of DIC benefits.  In 
the alternative, she argues the holding and stipulations of 
Nehmer v. United States Veterans Administration, 118 F.R.D. 
113 (N.D. Cal. 1987), as well as the subsequent holdings and 
regulations issued as a result of this case, invalidates a 
September 1985 denial of DIC benefits by the Board, and 
therefore provides a basis for an earlier effective date from 
the date of the claim that gave rise to that Board decision.  

In reaching this decision, the Board notes that there has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  

VA has a duty to notify the appellant and her representative 
of any information and evidence needed to substantiate and 
complete a claim.  VA also has a duty to assist the appellant 
in obtaining evidence necessary to substantiate a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-2098 (2000) (to be codified as 
amended at 38 U.S.C. § 5102 and 5103 (West 1991 & Supp. 
2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159).  The Board finds that these 
duties have both been met.  The appellant received timely 
notice of the decision on appeal, and she has been provided 
with a Statement of the Case and Supplemental Statements of 
the Case that contain the laws and regulations concerning her 
claim.  In addition, the appellant has been provided with 
information concerning the Nehmer stipulation, as well as VA 
interpretations of the stipulation.  In particular, the May 
2001 Supplemental Statement of the Case provided in great 
detail the reasons and bases for the continued denial of the 
appellant's claim, and notified her of legal citations and 
directives that were applicable to her claim in addition to 
the laws and regulations.  This included citations to Nehmer.  
The appellant has indicated that all evidence and arguments 
have been presented.  The Board must conclude that the duties 
to notify and assist have been completed.  Therefore, the 
Board finds that an additional remand would serve no useful 
purpose for this issue.  See Soyini v. Derwinski 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Any "error" to the appellant resulting from this 
decision does not affect the merits of her claim or 
substantive rights, for the reasons discussed above, and is 
therefore, harmless.  See 38 C.F.R. § 20.1102 (2001).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

I. Factual Background

Although this case has a lengthy and complex procedural 
history, the facts are not in dispute.  A brief summary of 
the relevant facts will assist in understanding this 
decision.  

The veteran had active service from March 1966 to February 
1968, which included duty in Vietnam.  He died in March 1982.  
The cause of death was septic shock due to leiomyosarcoma.  

The appellant first submitted a claim for benefits in April 
1982.  In January 1983, she submitted a second claim 
requesting that her original claim be expanded to include 
entitlement to service connection for the cause of the 
veteran's death.  Entitlement to service connection for the 
cause of the veteran's death was denied in a February 1983 
rating decision.  The appellant appealed this decision to the 
Board.  On September 6, 1985, the Board issued a decision 
which, in relevant part, confirmed the denial of service 
connection for the cause of the veteran's death.  The Board 
found that leiomyosarcoma was not shown in service or until 
many years after the veteran's discharge from service.  The 
Board also considered the possibility of a relationship 
between the veteran's leiomyosarcoma and exposure to Agent 
Orange, but found that there was insufficient scientific 
evidence to show such a relationship.  The Board noted that 
if such evidence became available, the appellant could reopen 
her claim.  

On February 6, 1991, Congress enacted the Agent Orange Act of 
1991 (Pub. L. No. 102-4), which provided that Vietnam 
veterans were entitled to presumptive service connection for 
certain diseases, including soft tissue sarcomas.  
Regulations promulgated in conjunction with this legislation 
noted that soft tissue sarcomas included leiomyosarcoma.  

In August 1996, the appellant received a letter from the VA 
notifying her that additional conditions had recently been 
added to the list of diseases presumed to be associated with 
Agent Orange exposure.  The letter noted that the list of 
diseases previously associated with Agent Orange included 
soft tissue sarcomas.  

Shortly after receipt of the August 1996 letter, the 
appellant submitted a request to reopen her claim for 
entitlement to service connection for the cause of the 
veteran's death, which was received on September 6, 1996.  A 
September 1996 rating decision granted service connection for 
the cause of the veteran's death.  An effective date of 
September 6, 1995, was established.  The appellant submitted 
a notice of disagreement, and the current appeal ensued. 

II. Analysis

The September 1985 Board decision which denied entitlement to 
service connection for the cause of the veteran's death is 
final.  38 U.S.C.A. § 7104(b).  

VA laws and regulations provide that where compensation is 
awarded pursuant to a liberalizing law or a liberalizing VA 
regulation, the effective date of the award cannot be earlier 
than the effective date of the liberalizing provisions.  38 
U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).  If a claimant 
requests review of a claim within one year from the effective 
date of the liberalizing regulation, benefits may be 
authorized from the effective date of the liberalizing 
provisions.  38 C.F.R. § 3.114(a)(1).  However, if the 
claimant requests review of a claim more than one year from 
the effective date of the liberalizing regulation, benefits 
may be authorized only for a period of one year prior to the 
date of receipt of such request.  38 C.F.R. § 3.114(a)(3).

In this case, the September 1996 rating decision which 
granted service connection for the cause of the veteran's 
death did so on the basis of the legislation passed in 
February 1991.  The appellant did not submit a request for a 
review of her claim until September 6, 1996.  This was more 
than one year after the effective date of the liberalizing 
legislation.  The RO authorized benefits for a period of one 
year prior to receipt of her request.  Therefore, the 
effective date of September 6, 1995, was assigned.  The Board 
finds that under the laws and regulations cited above, 
September 6, 1995, is the proper effective date.  

The Board notes that the appellant and her representative 
have asked the Board to consider the holding in McCay v. 
Brown, 9 Vet. App. 183 (1996), in support of her claim.  They 
argue that the proper interpretation of 38 U.S.C.A. § 5110(g) 
would grant an effective date from the date disability (or in 
the present case, the death) first occurred, and not from the 
date of the decision awarding benefits or date of 
application.  The Board notes that McCay involved a claim for 
an earlier effective date for service connection for a 
disability secondary to exposure to Agent Orange, in which 
the veteran also submitted his claim more than one year after 
the effective date of the liberalizing legislation.  However, 
the Court in this case found that 38 U.S.C.A. § 5110(g) only 
allows the VA to make a retroactive award for a period of one 
year prior to the receipt of the new claim.  Id. at 187.  
That is exactly the effective date established by the RO in 
the current claim.  The McCay decision was upheld by the 
United States Court of Appeals, which again found that this 
interpretation of 38 U.S.C.A. § 5110(g) was correct.  McCay 
v. Brown, 106 F.3d 1577 (Fed. Cir. 1977).  Therefore, the 
holding in these cases does not provide a basis for an 
earlier effective date in the present claim.  

In addition to the application of 38 U.S.C.A. § 5110(g) and 
38 C.F.R. § 3.114(a), the Board must also consider two 
additional arguments that have been raised by the appellant 
and her representative.  The first argument contends that the 
VA had a duty to notify the appellant of the favorable change 
in the law.  The second argument is that the holding in 
Nehmer v. United States Veterans Administration, 712 F.Supp. 
1404 (N.D.Cal.1989), as well as the subsequent decisions, 
opinions and holdings that have been issued as a result of 
this case, invalidates the September 6, 1985, decision of the 
Board, thereby providing a basis for an effective date from 
the appellant's original January 1983 claim.  The Board will 
address these arguments in turn.  

Duty to Notify

The Board is sympathetic to the appellant's argument that VA 
should have notified her of the 1991 change in the law soon 
thereafter, so that she would have been able to submit a new 
application for service connection for the cause of the 
veteran's death within one year of the change, which would 
have provided her with an effective date from the date of the 
change in the law.  See 38 C.F.R. § 3.114(a)(1).  However, 
simply put, VA does not have a duty to notify potential 
claimants in this situation.  

An examination of the relevant provisions of the Agent Orange 
Act of 1991 does not indicate that Congress intended to 
impose a duty on VA to notify every potential claimant of the 
favorable change in the law.  The relevant portion of this 
act, as codified at 38 U.S.C.A. § 1116, does not state that 
VA has a duty to notify potential claimants of the changes in 
the law.  What is particularly telling about this law is that 
it specifically outlines in great detail the procedures for 
adding or subtracting diseases to or from the list of those 
presumed to have been related to Agent Orange exposure, 
creating the potential for additional favorable changes in 
the regulation.  However, even though it can be inferred from 
this that Congress anticipated the addition of additional 
diseases, it did not add a provision stating that VA has a 
duty to notify potential claimants after a new disease is 
added to the list.  Therefore, there is no evidence of a duty 
to notify under the Agent Orange Act of 1991.  The Court has 
stated that where there is no clear indication that a statute 
was enacted with an intent to impose on VA a duty to notify 
potential beneficiaries of new law, such a duty cannot 
otherwise be imposed.  Wells v. Principi, 3 Vet. App. 307, 
309 (1992).  

The Board has also considered whether a duty to notify is 
imposed on VA by any other relevant legislation.  In Wells, 
supra, the Court specifically addressed the issue of whether 
38 U.S.C.A. § 5110(g) imposes a duty on VA to notify 
potential beneficiaries of a new law affecting DIC.  The 
Court determined that VA has no duty to notify under 38 
U.S.C.A. § 5110(g).  The Court has also stated that the 
provisions of 38 U.S.C.A. § 7722(c) do not impose a general 
duty on VA to notify eligible persons of possible 
entitlements.  Lyman v. Brown, 5 Vet. App. 194, 197 (1993).  
See also Gold v. Brown, 7 Vet. App. 315 (1995), but also 
Blount v. West, 11 Vet. App. 34 (1998).  Therefore, the Board 
must find that VA had no duty to notify the appellant of the 
Agent Orange Act of 1991.  

Nehmer

A history of Nehmer v. United States Veterans Administration, 
712 F.Supp. 1404 (N.D.Cal.1989) and its subsequent issue may 
be found in Williams v. Principi, 15 Vet. App. 189 (2001).  
In relevant part, Nehmer invalidated 38 C.F.R. § 3.311a 
because it violated the provisions of the Veteran's Dioxin 
and Radiation Exposure Compensation Standards Act.  This 
regulation had been effective from September 25, 1985.  It 
provided presumptive service connection for chloracne for 
veterans exposed to Agent Orange in Vietnam, but also 
specified that sound scientific and medical evidence had not 
established a relationship between Agent Orange and any 
disease other than chloracne.  Decisions that denied benefits 
on the basis of 38 C.F.R. § 3.311a were invalidated.  In the 
current claim, the appellant and her representative argue 
that Nehmer invalidates the September 6, 1985, Board decision 
that denied entitlement to service connection for the cause 
of the veteran's death.  

In Williams, the Court specifically addressed the issue of 
whether or not Nehmer voids decisions issued prior to 
September 25, 1985.  The Court concluded that neither Nehmer 
I or Nehmer II was intended to have the legal effect of 
voiding decisions issued prior to the promulgation of 
38 C.F.R. § 3.311a.  Williams, 15 Vet. App. at 197.  The 
Board is bound by this decision.  The Board has considered 
the appellant's argument that the September 6, 1985, Board 
decision was based de facto on the soon to be effective 
38 C.F.R. § 3.311a.  At this juncture, the Board can only 
note that the Court did not provide for such an exception in 
Williams, and refused to invalidate a June 1985 decision that 
also denied a claim for DIC benefits based on Agent Orange 
exposure.  Perhaps the Court will address this argument in 
the future.  Until then, the Board must find that there is no 
legal basis for an effective date earlier than September 6, 
1995, for an award of dependency and indemnity compensation.  


ORDER

Entitlement to an effective date earlier than September 6, 
1995, for an award of dependency and indemnity compensation 
is denied.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

